Citation Nr: 1710437	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  14-32 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether the Veteran was correctly paid nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's nonservice-connected pension benefits have been properly calculated during the period on appeal.


CONCLUSION OF LAW

The criteria for entitlement to additional nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 1522, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's statutory and regulatory notice and duty to assist obligations are not applicable to the current claim.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  Nevertheless, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his request for reinstatement of the non-service-connected pension benefits.  The Board concludes that the requirements for the fair development of the claim have been met. 

The Veteran disputes the amount of the award of his nonservice-connected pension benefits.  During the course of his appeal, the Veteran has argued that the amount of his award is insufficient in light of his history of military service and the history of his medical problems.  See, e.g., February 2014 Notice of Disagreement, September 2014 VA Form 9.  

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. §§ 1501-03, 1513, 1521, 1522.  The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based on total family income, and the amount of pension benefit is adjusted based on the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. § 1521, 1522. 

Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.   Pension is payable at a specified annual maximum rate, which is reduced on a dollar-for-dollar basis by income on an annualized basis.  38 U.S.C.A. § 1521 (a), (b); 38 C.F.R. § 3.3 (a)(3).  In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are generally counted as income during the 12-month annualization period in which received.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  

Unreimbursed medical expenses (UMEs) paid by a claimant may be used to reduce the claimant's countable income - provided certain conditions are met.  Relevant to this case, UMEs paid within the 12 month annualization period are excluded from income, if: (i) They were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (iii) They were or will be in excess of 5 percent of the applicable MAPR(s) for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272 (g).

Analysis

The Veteran filed a claim for nonservice-connected pension on January 26, 2012.  For an original claim for pension, the initial annualization period extends from the date of receipt of the claim through the end of the month that is 12 months from the month during which entitlement arose.  See M21-1, Part V, Subpart iii, 1.E.7.a.  Thus, the Veteran's initial annualization period is from January 26, 2012 to January 31, 2013.

The Veteran's only reported source of income was that which he receives from retirement benefits through the Social Security Administration (SSA).  He does not contest its use to calculate his yearly income.  A December 2014 SSA payment inquiry revealed that, as of January 2012, he received monthly SSA payments of $853.90 for a total of $10,246 annually.

From the January 2012 date of the Veteran's claim for benefits, the MAPR for a single Veteran with no dependents was $12,256.  See 38 C.F.R. § 3.23 (a)(1); http://www.benefits.va.gov/pension/vetpen.asp. 

Medical expenses exceeding five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272 (g)(1)(iii).  Five percent of the MAPR was $612 for the year beginning December 1, 2011, the applicable time at issue.  During this 12-month period, the Veteran paid $1,203 in medical expenses, which represented the amount he paid for his Medicare Part B premiums.  He did not report any other medical expenses.  As such, the Veteran's countable income was reduced to $9,655.  Deducting that amount from the MAPR, the Veteran was entitled to an annual pension payment of $2,601, or $216 per month. 

Effective from December 1, 2012, the MAPR was adjusted to $12,465.  The SSA payment inquiry showed the Veteran was receiving monthly SSA payments of $868.90 for a total of $10,426 annually.  Five percent of the MAPR was $623 for this time period.  His medical expenses remained at $1,203.  As such, the Veteran's countable income was reduced to $9,846.  Deducting that amount from the MAPR, the Veteran was entitled to an annual pension payment of $2,619, or $218 per month. 

On February 1, 2013, the Veteran's pension benefits were again adjusted based on changes to his annual medical expenses, which rose from $1,203 to $1,258.  As such, the Veteran's countable income was reduced to $9,791.  Deducting that amount from the MAPR, the Veteran was entitled to an annual pension payment of $2,674, or $222 per month.

Effective from December 1, 2013, the MAPR was adjusted to $12,652.  The SSA payment inquiry showed the Veteran was receiving monthly SSA payments of $881.90 for a total of $10,582 annually.  Five percent of the MAPR was $632 for this time period.  His medical expenses remained at $1,258.  As such, the Veteran's countable income was reduced to $9,956.  Deducting that amount from the MAPR, the Veteran was entitled to an annual pension payment of $2,696, or $224 per month.

Effective December 1, 2014, the MAPR was adjusted to $12,868.  The SSA payment inquiry showed the Veteran was receiving monthly SSA payments of $895.90 for a total of $10,750 annually.  Five percent of the MAPR was $643 for this time period.  His medical expenses remained at $1,258.  As such, the Veteran's countable income was reduced to $10,135.  Deducting that amount from the MAPR, the Veteran was entitled to an annual pension payment of $2,733, or $227 per month.

Based on the foregoing, the Board finds that the Veteran's nonservice-connected pension benefits have been properly calculated based on the income and expenses of record.  He is not entitled to a higher amount of pension benefits based on the applicable regulations.  Therefore, his claim must be denied.  38 U.S.C.A. §§ 1521, 5107; 38 C.F.R. §§ 3.271, 3.272, 3.351.




ORDER

The claim of entitlement to additional nonservice-connected pension benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


